Exhibit 10(m)



CBS CORPORATION
2005 RSU PLAN FOR OUTSIDE DIRECTORS
(as amended and restated through January 29, 2015)




ARTICLE I


GENERAL


Section 1.1    Purpose.


The purpose of the CBS Corporation 2005 RSU Plan for Outside Directors, as
amended from time to time (the "Plan"), is to benefit and advance the interests
of CBS Corporation, a Delaware corporation (the "Company"), and its subsidiaries
by obtaining and retaining the services of qualified persons who are not
employees of the Company or its subsidiaries to serve as directors and to induce
them to make a maximum contribution to the success of the Company and its
subsidiaries.


Section 1.2    Definitions.


As used in the Plan, the following terms shall have the following meanings:


(a)    "Agreement" shall mean the written agreement and/or certificate or other
documentation governing an Award under the Plan, which shall contain terms and
conditions not inconsistent with the Plan and which shall incorporate the Plan
by reference.


(b)    "Annual RSU Grant" shall mean a grant of Director RSUs made pursuant to
Section 2.1(a).


(c)    "Award" shall mean any Director RSU or Dividend Equivalent.


(d)    "Board" shall mean the Board of Directors of the Company.


(e)    "Class B Common Stock" shall mean the shares of Class B Common Stock, par
value $0.001 per share, of the Company.


(f)    "Company" shall have the meaning set forth in Section 1.1.


(g)    "Director RSUs" shall mean a contractual right granted to a Participant
pursuant to Article II to receive shares of Class B Common Stock, subject to the
terms and conditions set forth in the Plan. Director RSUs shall be settled
exclusively in Class B Common Stock. Director RSUs include the Prorated RSU
Grants and the Annual RSU Grants.
(h)    “Disability” shall mean the inability of a Director to perform services
for



--------------------------------------------------------------------------------



the Company due to disability, as by determined in good faith by the
Company.    


(i)    "Dividend Equivalent" shall mean a right to receive a payment based upon
the value of the regular cash dividend paid on a specified number of shares of
Class B Common Stock as set forth in Article III below. Payment in respect of
Dividend Equivalents upon settlement shall be in shares of Class B Common Stock
except as set forth in Article III below.


(j)    "Effective Date" shall mean the effective date of the Plan provided for
in Article VII below.


(k)    "Fair Market Value" of a share of Class B Common Stock on a given date
shall mean, unless otherwise determined by the Board, the closing price on such
date on the New York Stock Exchange or other principal stock exchange on which
the Class B Common Stock is then listed, as reported by The Wall Street Journal
(Northeast edition) as the 4:00 p.m. (New York time) closing price or as
reported by any other authoritative source selected by the Company.


(l)    "Outside Director" shall mean any member of the Board who is not an
employee of the Company or any of its Subsidiaries.


(m)    "Participant" shall mean any Outside Director to whom Awards have been
granted under the Plan.


(n)    "Plan" shall have the meaning set forth in Section 1.1.


(o)    "Prorated RSU Grant" shall have the meaning set forth in Section 2.1.


(p)    "RSUs" shall have the meaning set forth in Section 2.1.


(q)    "Stock Option Plan" shall mean the CBS Corporation 2000 Stock Option Plan
for Outside Directors, as amended from time to time.


(r)    "Subsidiary" shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).


Section 1.3    Administration of the Plan.


The Plan shall be administered by the members of the Board who are not Outside
Directors, and such Board members shall determine all questions of
interpretation, administration and application of the Plan. Such Board members'
determinations shall be final and binding in all matters relating to the Plan.
The Board may authorize any officer of the Company to execute and deliver an
Agreement on behalf of the Company to a Participant.

2



--------------------------------------------------------------------------------





Section 1.4    Eligible Persons.


Awards shall be granted only to Outside Directors.


Section 1.5    Class B Common Stock Subject to the Plan.


Subject to adjustment in accordance with the provisions of Article IV hereof,
the maximum number of shares of Class B Common Stock available for Awards made
under the Plan on or after January 1, 2009, when aggregated with the number of
shares of Class B Common Stock available for awards made under the Stock Option
Plan on or after January 1, 2009, shall be 1,681,995 shares plus any shares that
are available to be regranted pursuant to the last sentence of this Section 1.5.
The shares of Class B Common Stock shall be made available from authorized but
unissued shares of Class B Common Stock or from shares of Class B Common Stock
issued and held in the treasury of the Company. The settlement of any Awards
under the Plan in any manner shall result in a decrease in the number of shares
of Class B Common Stock which thereafter may be issued for purposes of this
Section 1.5 by the number of shares issued upon such settlement. Shares of
Class B Common Stock with respect to which Awards lapse, expire or are cancelled
without being settled or are otherwise terminated may be regranted under the
Plan.


ARTICLE II


RESTRICTED SHARE UNITS


Section 2.1    Grants of Restricted Share Units ("RSUs").


(a)        On each of February 15, 2014 and each February 15 thereafter, each
Outside Director shall automatically be granted a number of Director RSUs
determined by dividing (i) $200,000 by (ii) the Fair Market Value of one share
of Class B Common Stock on the date of grant, with each fractional RSU rounded
up to the next highest whole RSU.


(b)    In the event that an Outside Director joins the Board following the date
of an Annual RSU Grant, but during the calendar year of the grant, such Outside
Director shall automatically receive, five (5) business days following the date
he or she joins the Board, a Prorated RSU Grant. A "Prorated RSU Grant" shall
mean a grant of a number of Director RSUs determined by dividing (i) the product
of (a) the value of the Annual RSU Grant for that calendar year divided by 12
and (b) the number of months remaining in such calendar year from the date the
Outside Director joins the Board (counting the month of joining as a full
month), by (ii) the Fair Market Value of one share of Class B Common Stock on
the date of grant, with each fractional RSU rounded up to the next highest whole
RSU.



3



--------------------------------------------------------------------------------



(c)      With respect to each Annual RSU Grant and Prorated RSU Grant, if the
relevant date of grant is not a business day on which the Fair Market Value can
be determined, then the Fair Market Value shall be determined as of the last
business day preceding the relevant date of grant on which the Fair Market Value
can be determined. The terms and conditions of the Director RSUs shall be set
forth in an Agreement which shall be delivered to the Participants reasonably
promptly following the relevant date of grant of such Director RSUs.


Section 2.2    Vesting.


Director RSUs shall be settled only to the extent the Participant is vested
therein. Subject to Section 2.3(b), each Annual RSU Grant shall vest on the
first anniversary of the relevant date of grant. A Prorated RSU Grant shall vest
on the first anniversary of the date of grant of the Annual RSU Grant that was
awarded during the calendar year in which the Participant received such Prorated
RSU Grant.


Section 2.3    Settlement of Restricted Share Units.


(a)    Settlement.    On the date on which Director RSUs vest, all restrictions
contained in the Agreement covering such Director RSUs and in the Plan shall
lapse as to such Director RSUs, and the Director RSUs shall be payable in shares
of Class B Common Stock and shall be evidenced in such manner as the Board in
its discretion shall deem appropriate, including, without limitation, book-entry
registration or issuance of one or more stock certificates. If stock
certificates are issued, such certificates shall be delivered to the Participant
or such certificates shall be credited to a brokerage account if the Participant
so directs; provided, however, that such certificates shall bear such legends as
the Board, in its sole discretion, may determine to be necessary or advisable in
order to comply with applicable federal or state securities laws.


(b)    Vesting in the Event of Termination of Services.    Unless otherwise set
forth in an Agreement, (i) if a Participant’s services as a director of the
Company terminate for any reason, other than as a result of the Participant’s
death or Disability, the Participant shall forfeit all unvested RSUs as of the
date of such termination of services and (ii) upon a Participant’s termination
of services as a result of the Participant’s death or Disability, all
outstanding unvested RSUs held by such Participant shall vest in full.


(c)    Deferral of Settlement.    Notwithstanding Section 2.3(a), a Participant
may elect to defer settlement of any or all Director RSUs to a date subsequent
to the vesting date of such Director RSUs, provided that: (i) with respect to
each Annual RSU Grant, such election to defer is made no later than December 31
of the year prior to the year in which the Outside Director performs any of the
services for which such Director RSUs are granted; and (ii)  with respect to
each Prorated RSU Grant, such election to defer is made prior to the date of
grant. Settlement of any deferred Director RSUs shall be made in a single
distribution or three or five annual installments in accordance with the

4



--------------------------------------------------------------------------------



Participant's deferral election. The single distribution or first annual
installment, as applicable, will be payable on the later of (i) six months
following the date of the Participant's termination of services on the Board for
any reason or (ii) January 31 of the calendar year following the calendar year
in which the Participant's services on the Board terminates for any reason.




ARTICLE III


DIVIDEND EQUIVALENTS


The Participant shall be entitled to receive Dividend Equivalents on the
Director RSUs in the event the Company pays a regular cash dividend with respect
to the shares of Class B Common Stock. The Company shall maintain a bookkeeping
record that credits the dollar amount of the Dividend Equivalents to a
Participant's account on the date that the Company pays such regular cash
dividend on the shares of Class B Common Stock. Dividend Equivalents shall
accrue on the Director RSUs until the Director RSUs vest, at which time they
shall be paid in shares of Class B Common Stock determined by dividing (i) the
aggregate amount credited in respect of such Dividend Equivalents by (ii) the
Fair Market Value on the vesting date, with any fractional shares resulting from
this calculation rounded up to the next highest whole share. Payment of Dividend
Equivalents that have been credited to the Participant's account will not be
made with respect to any Director RSUs that do not vest and are cancelled.


In addition, if the Participant elects to defer settlement of the Director RSUs,
as permitted under Section 2.3(c), such Director RSUs will continue to earn
Dividend Equivalents on the deferred Director RSUs through the settlement date.
All such Dividend Equivalents credited to the Participant's account with respect
to deferred Director RSUs shall be converted, on the anniversary of the date on
which the Director RSUs originally vested and on each anniversary thereof, as
appropriate, until the Director RSUs are settled, into additional whole Director
RSUs, based on the Fair Market Value of the Class B Common Stock on the
respective dates. Such additional Director RSUs shall be deferred subject to the
same terms and conditions as the Directors RSUs to which the Dividend
Equivalents originally related.


ARTICLE IV


EFFECT OF CERTAIN CORPORATE CHANGES


In the event of any merger, consolidation, stock-split, dividend (other than a
regular cash dividend), distribution, combination, recapitalization,
reclassification, reorganization, split-off or spin-off that changes the
character or amount of the shares of Class B Common Stock or any other changes
in the corporate structure, equity securities or capital structure of the
Company, the Board shall make such proportionate adjustments to (i) the number
and kind of securities subject to any outstanding Awards, (ii) the number and
kind of securities subject to the Prorated RSU Grants and the Annual RSU

5



--------------------------------------------------------------------------------



Grants referred to in Section 2.1, and (iii) the maximum number and kind of
securities available for issuance under the Plan referred to in Section 1.5, in
each case, as it deems appropriate. The Board may, in its sole discretion, also
make such other adjustments as it deems appropriate in order to preserve, but
not increase, the benefits or potential benefits intended to be made available
hereunder upon the occurrence of any of the foregoing events. The Board's
determination as to what, if any, adjustments shall be made shall be final and
binding on the Company and all Participants. Adjustments under this Article
shall be conducted in a manner consistent with any adjustments under the Stock
Option Plan.


ARTICLE V


MISCELLANEOUS


Section 5.1    No Right to Re-election.


Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any of its members for re-election by the Company's
stockholders, nor confer upon any Participant the right to remain a member of
the Board for any period of time, or at any particular rate of compensation.


Section 5.2    Restriction on Transfer.


The rights of a Participant with respect to any Awards under the Plan shall not
be transferable by the Participant to whom such Awards are granted, except
(i) by will or the laws of descent and distribution, (ii) upon prior notice to
the Company, for transfers to members of the Participant's immediate family or
trusts whose beneficiaries are members of the Participant's immediate family,
provided that such transfer is being made for estate and/or tax planning
purposes without consideration being received therefor, (iii) upon prior notice
to the Company, for transfers to a former spouse incident to a divorce, or
(iv) for such other transfers as the Board may approve, subject to any
conditions and limitations that it may, in its sole discretion, impose.


Section 5.3    Stockholder Rights.


No grant of an Award under the Plan shall entitle a Participant, a Participant's
estate or a permitted transferee to any rights of a holder of shares of Class B
Common Stock, except upon the delivery of shares as provided in Section 2.3(a)
to a Participant, the Participant's estate or the permitted transferee upon
settlement of an Award.


Section 5.4    No Restriction on Right of Company to Effect Corporate Changes.


The Plan shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issue of stock
or of options, warrants or

6



--------------------------------------------------------------------------------



rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the shares of Class B Common Stock
or the rights thereof or which are convertible into or exchangeable for shares
of Class B Common Stock, or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.


Section 5.5    Headings.


The headings of articles and sections herein are included solely for convenience
of reference and shall not affect the meaning of any of the provisions of the
Plan.


Section 5.6    Governing Law.


The Plan and all rights hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware.


ARTICLE VI


AMENDMENT AND TERMINATION


The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, including, without limitation, amending
the provisions for determining the amount of Director RSUs to be issued to an
Outside Director, provided, however, that any amendment which under the
requirements of applicable law or under the rules of the New York Stock Exchange
or other principal stock exchange on which the shares of Class B Common Stock
are then listed must be approved by the stockholders of the Company shall not be
effective unless and until such stockholder approval has been obtained in
compliance with such law or rule; and no alteration, amendment, suspension or
termination of the Plan that would adversely affect a Participant's rights under
the Plan with respect to any Award made prior to such action shall be effective
as to such Participant unless he or she consents thereto, provided, however,
that no such consent shall be required if the Board determines in its sole
discretion that any such alteration, amendment, suspension or termination is
necessary or advisable to comply with any law, regulation, ruling, judicial
decision or accounting standards or to ensure that Director RSUs or Dividend
Equivalents are not subject to federal, state or local income tax prior to
settlement.


ARTICLE VII


EFFECTIVE DATE AND TERM


Section 7.1    Effective Date.


The Effective Date of the Plan is May 26, 2005, the date on which stockholder
approval was first obtained at the Company's 2005 Annual Meeting of
Stockholders. The

7



--------------------------------------------------------------------------------



Plan has been amended and restated at various times since the Effective Date,
most recently on January 29, 2015, with stockholder approval obtained as
required by the rules of the New York Stock Exchange.


Section 7.2    Term of the Plan.


Unless earlier terminated in accordance with Article VI above, the Plan shall
terminate on the date of the Company's 2015 Annual Meeting of Stockholders, and
no further Awards may be granted hereunder after such date.



8

